DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter at issue in the 112(a) rejection below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3, 6, 7, 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2, 6, 10 recites “the lamp is divided into at least two illuminating segments respectively extend in different directions, wherein an included angle is formed between the at least two illuminating segments.” It is unclear what the “illuminating segments” comprise. The Examiner believes it be either an additional portion of the light guide plate or of the light source. However, neither are described or shown in the disclosure. The figures do not remedy the issue. 
The limitation is further compounded by the recitation of an included angle, which is also completely absent from the disclosure. The Examiner therefore finds that the disclosure does not enable the illuminating sections as recited. 
Claim 3, 7, 11 further recites the specific direction between the segments, vertical. The Examiner finds that there is no indication or enablement of this in the disclosure. 
Claim 9 recites “serially connecting the lamps is a closed loop surface”. The limitation has no support in the specification and is not a recognized term of art. 
Claim 10 recites a corner lamp  forming a turning area of a continuous light emitting surface, which also has no support in the disclosure.
Claims 2, 3, 5, 6, 7, 9, 10, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “illuminating segments”. The limitation is entirely unclear, as it could be an optical feature that light passes through, a portion of the light guide plate, or a light source. I.e., it is unclear if the illuminating segment requires a light source or just a beam of light being emitted from. Additionally the term is “segment” but it is unclear what the “segment” is a segment of. I.e. there is a structural relationship lacking in the limitation. As noted above the disclosure does not enable the term, and the figures do not show the limitation, therefore the Examiner has found that the limitation is unable to be interpreted. 
Claims 3, 6, 7, 10, and 11 are rejected for the same reasons. 
Claim 5 recites “no component blocks the light emitted from the first light-emitting surface which is faced upwardly”. It is unclear if the limitation means “no lamp component” or “no recited component” or that no structure at all blocks the light. Furthermore, the suspension system of the lamp would inherently block some of the light emitted from the top surface in some directions. Furthermore, the frame blocks portions of the light guide plate, as shown in the figures. The Examiner is unclear on how to interpret the negative limitation.
Claim 9 recites “the continuous light emitting surface formed by serially connecting the lamps is a closed loop surface”. The limitation “serially connecting… closed loop” appears to be related to circuitry. However the “continuous light emitting surface” and “closed loop surface” is not. The terms “serially connecting…. Closed loop surface” are not recognized terms of art and have no support in the disclosure. It is unclear what the proper examining of said structure would be. 
The Examiner further notes that the specification does set forth in figures 6a and 6b a circuitry like diagram. However, both the description (p. 0042) and the figure (6a) clearly state “series connection” and clearly described and indicate a parallel connection. I.e., the first connector 241 connects to both the driver and the second connector, forming a parallel connection. And further, no closed loop is indicated. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju (U.S. 10,126,486, published 6/22/2017 before the grace period set forth in the 35 U.S.C. 102(b)(1)).
Regarding claim 1, Ju teaches a lamp, comprising: 
a frame body (frame body 120), comprising two side covers (side covers 140) disposed opposite to each other; 
a light guide plate (light guide plate 150) held on the side covers, wherein the light guide plate has at least one side surface (edges), a first light-emitting surface and a second light-emitting surface (major surfaces), and the first light-emitting surface and the second light-emitting surface are respectively connected to two opposite edges of the side surface (see fig. 1b), and only side edge portions (151, 153) of the first light-emitting surface and the second light-emitting surface are covered by the frame body; and 
at least one light source (light source 162) disposed adjacent to the side surface of the light guide plate.
Regarding claim 4, Ju teaches a hanging transparent lamp, which is suspended by a suspension member (cables see fig. 1b), wherein the hanging transparent lamp comprises: 
a frame body,
comprising two side covers disposed opposite to each other; 
a light guide plate held on the side covers, wherein the light guide plate has at least one side surface, 
a first light-emitting surface and a second light-emitting surface, and the first light-emitting surface and the second light-emitting surface are respectively connected to two opposite edges of the side surface, and only side edge portions of the first light-emitting surface and the second light-emitting surface are covered by the frame body; and at least one light source disposed adjacent to the side surface of the light guide plate; wherein the suspension member is suspended above the first light-emitting surface (see fig. 1b).
Regarding claim 5, Ju teaches that the first light-emitting surface and the second light-emitting surface are respectively faced upwardly and downwardly (see fig. 1b), and no component blocks the light emitted from the first light-emitting surface which is faced upwardly (portion of surface that emits light upwards is unblocked); wherein the light guide plate is transparent, and the suspension member can be seen from a location below the second light-emitting surface (light guide plate).
Regarding claim 8, Ju teaches a lamp system, comprising: 
a plurality of lamps (see fig. 1b, fig. 9), wherein each of the lamps comprises: 
a frame body, comprising two side covers disposed opposite to each other; a light guide plate held on the side covers, wherein the light guide plate has at least one side surface, a first light-emitting surface and a second light-emitting surface, and the first light-emitting surface and the second light-emitting surface are respectively connected to two opposite edges of the side surface, and only side edge portions of the first light-emitting surface and the second light-emitting surface are covered by the frame body; and at least one light source disposed adjacent to the side surface of the light guide plate; wherein the lamps are connected in series to form a continuous light emitting surface (see fig. 9, see abstract, forms loop, fig. 4 shows series electrical connection).
Regarding claim 9, Ju teaches that the continuous light emitting surface formed by serially connecting the lamps is a closed loop surface (see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively claims 1, 4, 5, 8, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju in light of Ross (U.S. 10,725,231). 
Ross specifically teaches that the light guide is transparent and emits light from both the major surfaces (see col. 5 lines 60-65). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to  have used a transparent light guide that emits from both surfaces as taught by Ross to enable uplight in the structure of Ju and further allow ambient light to pass through, resulting in the light fixture being more efficient by being unactive during bright light. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nijkamp (2021/0141149) teaches a hanging light guide fixture. 
Fei (U.S. 10,935,308) teaches a transparent light guide lighting fixture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew J. Peerce/Primary Examiner, Art Unit 2875